Exhibit HNI CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN As Amended and Restated Effective November 19, 2009 TABLE OF CONTENTS Page I. AMENDMENT AND RESTATEMENT 1 1.1 Amendment and Restatement. 1 1.2 Purpose 1 1.3 Application of the Plan. 1 II. DEFINITIONS 1 2.1 Definitions. 1 2.2 Gender and Number 6 III. ELIGIBILITY AND PARTICIPATION 6 3.1 Eligibility 6 3.2 Participation 6 3.3 Missing Persons 6 IV. ESTABLISHMENT AND ENTRIES TO ACCOUNTS 6 4.1 Accounts 6 4.2 Deferral Election Agreement 7 4.3 Adjustments to Accounts 9 4.4 Commencement and Form of Distribution of Sub-Accounts 9 4.5 Exceptions to Payment Terms 13 4.6 Death Benefit 15 4.7 Funding 15 V. ADMINISTRATION 16 5.1 Administration 16 5.2 Actions of the Committee 16 5.3 Delegation 16 5.4 Expenses 16 5.5 Reports and Records 16 5.6 Valuation of Accounts and Account Statements 16 5.7 Indemnification and Exculpation 17 VI. BENEFICIARY DESIGNATION 17 6.1 Designation of Beneficiary 17 6.2 Death of Beneficiary 17 6.3 Ineffective Designation 17 VII. WITHHOLDING 17 VIII. CHANGE IN CONTROL, AMENDMENT, AND TERMINATION 18 8.1 Change in Control 18 8.2 Plan Amendment and Termination 18 IX. CLAIMS PROCEDURE 18 -i- X. MISCELLANEOUS 19 10.1 Rights as Stockholder 19 10.2 Governing Law 19 10.3 No Limit on Compensation Plans or Arrangements 19 10.4 No Rights to Employment 19 10.5 Severability 19 10.6 Securities Matters 20 10.7 No Fractional Shares 20 10.8 Headings 20 10.9 Nontransferability 20 10.10 Unfunded Plan 20 10.11 No Other Agreements 20 10.12 Incapacity 20 10.13 Release 20 10.14 Notices 20 10.15 Successors 20 -ii- HNI CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN I.AMENDMENT AND RESTATEMENT 1.1Amendment and Restatement.HNI Corporation, an Iowa corporation (the "Corporation"), established this HNI Corporation Executive Deferred Compensation Plan (the "Plan"), effective February 13, 1986.The Corporation has amended and restated the Plan from time to time, most recently effective January 1, 2005.The Corporation hereby again amends and restates the Plan, effective November 19, 2009 (the "Restatement Date"), to accomplish certain changes to its form and operation. 1.2Purpose.The purpose of the Plan is to give eligible executive members of the Corporation and certain of its Subsidiaries the opportunity to defer the receipt of compensation to supplement their retirement savings and to achieve their personal financial planning goals. 1.3Application of the Plan.Except as otherwise set forth herein, the terms of the Plan, as amended and restated herein, apply to all amounts deferred under the Plan, whether before, on, or after the Restatement Date. II.DEFINITIONS 2.1Definitions.Whenever used in the Plan, the following terms shall have the meaning set forth below and, when the defined meaning is intended, the term is capitalized: (a) “Account” means the device used to measure and determine the amount of benefits payable to a Participant or Beneficiary under the Plan.The Corporation shall establish a Cash Account and Stock Account for each Participant under the Plan, and the term "Account," as used in the Plan, may refer to either such Account or the aggregate of the two Accounts.In addition, the Corporation shall establish a separate Sub-Account under each of the Participant's Cash Account and Stock Account for each Deferral Election Agreement entered into by the Participant pursuant to Section 4.2. (b) “Annual Incentive,” of a Participant for a Plan Year, means the incentive compensation awarded by the Employer to a Participant in cash or Stock for services performed by the Participant during the Plan Year, as provided in the HNI Corporation Annual Incentive Plan, or any predecessor plan thereto. (c) “Base Salary,” of a Participant for a Plan Year, means the base salary, including all regular basic wages before reduction for any amounts deferred on a tax-qualified or nonqualified basis, payable in cash to the Participant for services rendered to an Employer during the Plan Year.Base Salary shall exclude incentive compensation, special fees or awards, allowances or any other form of premium or incentive pay, or amounts designated by an Employer as payment toward or reimbursement of expenses. -1- (d) “Beneficiary” means the persons or entities designated by a Participant in writing pursuant to Article 6 of the Plan as being entitled to receive any benefit payable under the Plan by reason of the death of a Participant, or, in the absence of such designation, the Participant's estate (pursuant to the rules specified in Article (e) “Board” means the Board of
